Citation Nr: 0028894	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of removal of meatal condyloma, status post 
circumcision and cystectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974 and from November 1974 to May 1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which service connection was granted for 
residuals of removal of meatal condyloma, status post 
circumcision and cystectomy and assigned a noncompensable 
evaluation.  


FINDING OF FACT

The veteran's residuals of removal of meatal condyloma, 
status post circumcision and cystectomy is manifested by soft 
and slightly hypopigmented scars; and reports of discomfort 
with intercourse and penile numbness.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of 
removal of meatal condyloma, status post circumcision and 
cystectomy have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.31, 
Codes 7804, 7805 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented well grounded a claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

The Board notes that these claims are based on the assignment 
of initial ratings for disabilities following an initial 
award of service connection for those disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The VA examined the veteran in December 1998.  On palpation 
of the penis he had a mild deformity which was a scar on the 
left meatus.  The scar was soft and also slightly 
hypopigmented.  His testicles were present bilaterally, the 
size was within normal limits and the consistency was within 
normal limits.  The spermatic cord was also within normal 
limits.  There was no fistula present and his prostate was a 
normal size.  The examiner could not palpate the mid ridge.  
The veteran also gave a history of numbness of the left side 
of his meatus and the scar tissue on examination had 
decreased sensation around the scar on the left.  The 
diagnoses were scarring and numbness as a condition of 
circumcision and status post removal of meatal condyloma.  

The examiner commented that the subjective factor was the 
veteran's history of circumcision he had in 1975, which 
resulted in the scarring and numbness.  The objective factor 
was the examiner's physical examination in which decreased 
sensation around the area of the scar and on the left meatal 
region was noted.  

The VA examined the veteran in December 1999.  The veteran's 
penis was circumcised and the circumcision was felt to be 
adequate without any redundant tissue nor any excessive 
removal of tissue.  The left lateral aspect of the 
circumcision revealed some irregularity at the circumcision 
line whereas the right side was smooth without any evidence 
of irregularity.  There was neither erythema nor evidence of 
dermatitis.  There was no discharge from the penis.  The 
veteran's testes were descended bilaterally without masses or 
tenderness.  The prostate gland was 35 g and benign.  The 
urinalysis was unremarkable.  The impression was discomfort 
with intercourse, possibly a consequence of the healing of 
the left lateral aspect of the circumcision.  The veteran was 
advised that this irregularity at the circumcision aspect was 
common after circumcision and that could be revised with 
surgery.  

The veteran's bladder outlet obstruction symptoms were 
unlikely caused by the circumcision.  Potential cause would 
be urethral stricture as a consequence from previous episodes 
of urethritis.  Cystoscopy with possible urethral dilation 
may be beneficial in this regard.  

A urine flow residual check was done in April 2000 because 
the veteran complained of bladder outlet obstructive 
symptoms.  The veteran voided 131 cc with a maximum flow of 
15.6 and average flow of 7.6.  His uroflow had a bell shape.  
Post-void residual by ultrasound was 24 cc.  The impressions 
were no objective evidence of bladder outlet obstructive 
symptoms and sexual problems status post circumcision.  The 
examiner commented that the veteran was advised that a 
cystoscopy may be indicated to definitely rule out urethral 
stricture if he persists with such symptoms.  He was advised 
that stricture was a possible complication of urethritis 
sustained in youth and an unlikely consequence of his 
circumcision.  The established diagnosis was benign neoplasm 
of the genitourinary system with residuals of discomfort with 
intercourse related to status post circumcision.  

At the September 2000 Travel Board hearing the veteran 
testified that his scar from the circumcision should be rated 
under diagnostic code 7804 based on tenderness and pain on 
objective demonstration.  He described penal numbness and 
problems with sexual intercourse after the circumcision.  

Diagnostic Code 7529 provides that benign neoplasms of the 
genitourinary system will be rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. 
4.115b.  There is no evidence of renal dysfunction in the 
record, nor does the veteran contend that there is such 
dysfunction.  Rather, the veteran's chief complaint is 
voiding dysfunction.  The Board notes that the veteran is not 
service connected for urethritis.  The April 2000 VA examiner 
stated that stricture was a possible complication of 
urethritis sustained in youth and an unlikely consequence of 
his circumcision.  The use of manifestations not resulting 
from service connected disease or injury in establishing the 
service connected evaluation is to be avoided.  38 C.F.R. § 
4.14 (1999).  Thus, Diagnostic Code 7529 is not applicable.  

The criteria for evaluation of scars are set forth in the 
Schedule in Diagnostic Code Series 7800.  Diagnostic Code 
7803 provides an evaluation of 10 percent disabling for 
superficial scars, which are poorly nourished with, repeated 
ulceration.  Diagnostic Code 7804 provides an evaluation of 
10 percent disabling for superficial scars, which are tender 
and painful on objective demonstration.  Diagnostic Code 7805 
provides that scars are to be evaluated on the basis of 
limitation of motion of the part affected.

At the September 2000 Travel Board hearing the veteran 
asserted that his scar from the circumcision should be rated 
under diagnostic code 7804 based on tenderness and pain on 
objective demonstration.  He described penal numbness and 
problems with sexual intercourse after the circumcision.  The 
December 1998 VA examination report indicated that on 
palpation of the penis he had a mild deformity, which was a 
scar on the left meatus.  The scar was soft and also slightly 
hypopigmented.  The diagnoses were scarring and numbness as a 
condition of circumcision and status post removal of meatal 
condyloma.  The objective factor was the examiner's physical 
examination in which decreased sensation around the area of 
the scar and on the left meatal region was noted.  The 
December 1999 VA examination report revealed some 
irregularity at the circumcision line on the left lateral 
aspect. 

In light of the objective findings at the time of the VA 
examinations, the Board is of the opinion that the schedular 
criteria for the assignment of an evaluation of 10 percent 
disabling have been met for the service-connected residuals 
of removal of meatal condyloma, status post circumcision and 
cystectomy.  Specifically, the scar was soft and also 
slightly hypopigmented and the veteran has reported penal 
numbness and problems with sexual intercourse in the scar 
area.  Therefore, the criteria for an evaluation of 10 
percent disabling have been met under Diagnostic Code 7804, 
for a scar, which is tender and painful on objective 
examination.  Accordingly, an increased evaluation of 10 
percent disabling is granted for the service-connected 
residuals of residuals of removal of meatal condyloma, status 
post circumcision and cystectomy.  



ORDER

An increased evaluation of 10 percent disabling is granted 
for residuals of removal of meatal condyloma, status post 
circumcision and cystectomy, subject to the controlling 
regulations governing the payment of monetary benefits.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

